Order unanimously reversed, with. $20 costs and disbursements to the appellants, and the motion granted, with $10 costs, -with leave to plaintiffs to serve an amended complaint within 20 days after service of a copy of the order, with notice of entry, upon the attorney for the plaintiffs. On its face, the complaint does not state facts sufficient to allege any cause of action for conversion or breach of fiduciary duty. The charge of utilization of sample cuts removed from plaintiffs’ premises does not connect defendants with their removal. Nor does the complaint show that the individual defendant unlawfully appropriated trade secrets or, while he was in the employ of plaintiffs, fomented dissatisfaction among plaintiffs’ employees. Moreover, from the face of the complaint, the damages sought are only for the alleged inducing of breaches of contract. As to the latter charge, the allegations are too eon-clusory. Facts should be alleged to show the nature of the contracts of the employees induced to leave their employ and if contracts at will to negative the inference that defendants’ motivating cause was the furtherance of their own legitimate business interests. A mere conelusory statement of malice does not suffice.
Concur — Rabin, J. P., Frank, Valente, McNally and Bergan, JJ.